DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-8 objected to because of the following informalities:  
Regarding claims 2-8, in line 1 the phrase “a device as claimed” must be change to “the device as claimed”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in length.  It is important that the abstract does not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  Correction is required.  See MPEP §608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, in line 8 the phrase “characterized in that it” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “characterized in that it” as “characterized in that the antistatic roasted coffee bean grinder device”.
Claims 2-8 are rejected because they depend from claim 1.

Regarding claim 5, in line 3 the phrase “drawing it” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “drawing it” as “drawing the liquid”.

Regarding claim 6, in line 1 the phrase “characterized in that it” render the claim indefinite because it is unclear what is meant by this phrase.

Regarding claim 6, in line 3 the phrase “them” render the claim indefinite because it is unclear what is meant by “them”.
As best understood and for the purpose of the examination, the Examiner interpreted “them” as “the humidity conditions”.

Regarding claim 7, in line 3 the phrase “them” render the claim indefinite because it is unclear what is meant by “them”.
As best understood and for the purpose of the examination, the Examiner interpreted “them” as “the humidity conditions”.
Regarding claim 7, in line 1 the phrase “characterized in that it” render the claim indefinite because it is unclear what is meant by this phrase.
As best understood and for the purpose of the examination, the Examiner interpreted “characterized in that it”” as “the antistatic roasted coffee bean grinder device”.

Regarding claim 8, in line 3 the phrase “them” render the claim indefinite because it is unclear what is meant by “them”.
As best understood and for the purpose of the examination, the Examiner interpreted “them” as “the volatile substance”.


As best understood and for the purpose of the examination, the Examiner interpreted “characterized in that it”” as “the antistatic roasted coffee bean grinder device”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over David (WO2019154679A1) in view of Bakke (US-20160192809A1).

Regarding claim 1, David disclose an antistatic roasted coffee bean grinder device (pages 1-2), comprising: 
a grinding chamber (fig.1: the grinder chamber that contained the grinder (120)) (pages 5-6), 

an electronic control and command unit (fig.1: (160)), 
said grinding chamber, which contains said grinders, having a first opening (fig.1: (110)) for introducing the roasted coffee beans to be ground between the grinders, and 
a second opening (fig.1: (130)) to discharging the ground product, 
characterized in that it comprises a moistening apparatus (fig.1: (140)) for moistening the beans of the product to be ground (page 7 lines 6-18), 
said moistening apparatus being adapted to feed a predetermined amount of wetting substance to the roasted coffee beans to be ground, said amount being dosed (fig.3: (1413)) according to the amount of beans to be ground and of the moisture degree thereof.  

David does not explicitly disclose a pair of grinders, one on top of the other, housed within said grinding chamber, 
one of these grinders being rotatable relative to the other which is kept stationary, 
a support for at least said rotatable grinder, 
a drive member, connected to said support for rotating said rotatable grinder.
Bakke teaches an antistatic roasted coffee bean grinder device (abstract, paragraphs 0040-0043 and 0048; and fig.1), comprising: 

a pair of grinders (fig.1: (3) and (4)), one on top of the other, housed within said grinding chamber, 
one of these grinders being rotatable (fig.1: (3)) relative to the other which is kept stationary (fig.1: (4)), 
a support (fig.1: (31)) for at least said rotatable grinder, 
a drive member (fig.1: (8)) , connected to said support for rotating said rotatable grinder, 
an electronic control and command unit (paragraph 0062 and fig.6), 
said grinding chamber, which contains said grinders, having a first opening (fig.1: (2)) for introducing the roasted coffee beans to be ground between the grinders, and 
a second opening (fig.1: (5)) to discharging the ground product, 

Both of the prior arts of David and Bakke are related to an antistatic roasted coffee bean grinder device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of David to have a pair of grinders, one on top of the other, housed within said grinding chamber, one of these grinders being rotatable relative to the other which is kept stationary, a support for at least said rotatable grinder, a drive member, connected to said support for rotating said rotatable grinder as taught 

Regarding claim 2, David disclose characterized in that said wetting substance is liquid and said moistening apparatus comprises a reservoir (fig.3: (1412)) adapted to contain a given amount of said wetting liquid (page 9 line 1).  

Regarding claim 3, David disclose characterized in that said wetting substance is liquid and said moistening apparatus comprises a reservoir (fig.3: (1412)) adapted to contain a given amount of said wetting liquid, wherein said wetting liquid is water (page 9 line 1).  
Regarding claim 4, David disclose characterized in that said moistening apparatus comprises a wetting liquid dispenser in the form of a drip feeder (page 8 last 4 lines).  

Regarding claim 5, David disclose characterized in that said moistening apparatus comprises a pump for feeding liquid to said liquid dispenser by drawing it from said reservoir (page 8 lines 13-16).  

Regarding claim 6, David disclose characterized in that it comprises a humidity sensor for sensing the humidity conditions of the surrounding environment and for 

Regarding claim 7, David disclose characterized in that it comprises a humidity sensor, for sensing the humidity conditions of the roasted coffee beans to be ground, contained in the grinding chamber and for notifying them to said control unit for controlling said moistening apparatus (page 10 lines 14-30).  
  
Regarding claim 8, David disclose characterized in that it comprises a volatile substance sensor for sensing the volatile substances emitted by the roasted coffee beans to be ground, contained in the grinding chamber and for notifying them to said control unit for controlling said moistening apparatus (page 10 lines 14-30).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hulett (US20150135966A1).

Hulett disclose an antistatic roasted coffee bean grinder device (abstract and paragraph).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753